DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20120082958 to Blomker et al. hereinafter “Blomker”.

Blomker is directed to composite materials, particularly dental composite materials [0002].  

Regarding claims 1 –  6, Blomker teaches a composition in Table 2, Example 6 reproduced below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



TCD monomer is an example of a monomer (A-1).  The TCD monomer used in example 6 is bis(methacryloxymethyl)tricycle [5.2.1.0] decane.  Bis(methacryloxymethyl)tricycle [5.2.1.0] decane satisfies the structural requirements for formula (a) when where Rp = CH2=C(R)-O-O- , R = CH3 and SP1 = a tricyclodecane hydrocarbon group comprising 10 carbons.  TEDMA is an example of monomer (A-2) and satisfies the structural requirements for formula (b) where Rp = CH2=C(R)-O-O- , R = CH3 and SP2 = an oxygen containing aliphatic hydrocarbon group different from SP1.  UDMA is an example of monomer (A-3).  UDMA is radically polymerizable, comprises 2 methacrylate groups and said methacrylate groups are coupled together with a urethane bone.  TCD monomer (A-1) comprises ~ 36% of the monomer component, UDMA (A-3) comprises ~ 60% of the monomer component and TEDMA (A-2) comprises ~4.3% of the monomer component.  These values are within the claimed ranges.  

Bis(methacryloxymethyl)tricycle [5.2.1.0] decane [0145 – 0146] comprises a hydrocarbon group which is an aliphatic hydrocarbon ring.  

The ratio of catalyst (B) to 100 parts (A) = 0.05 (B) x 10 / 10.01 (A) x 10 = 0.5 parts (C) / 100 parts (A).  The ratio of filler (C) to 100 parts (A) = 89.84 parts (C) / 10.01 (A) x10 = 898.4 part (C) / 100 parts (A).  Both ratios lie within the claimed ranges.  

The composition of Example 6 is cured into a solid with a Vickers hardness of 153.8 (Table 2).  

As to claim 7, the composition of Example 6 is composite material used for dental composites [0002].  It is capable of use as a dental resin block and being machined.  

As to claims 8 and 9, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) 

In the case of the instant application the basis for expectation of inherency is that the materials embodied for the dental composites of Example 6 of Blomker is similar to those embodied by Comparative Example 2 of the instant application (same materials, same ranges as claims 1 - 6), and thus the characteristics of a similarly applied test would be expected to yield the same resulting characteristic bending strength after water immersion and strength retention after water immersion would be expected to yield similar results. (See Example 6 of Blomker as compared to  comparative example 2 of the instant application.)  Additionally, it would have been obvious to the skilled artisan that the Example 6 of Blomker would possess the required bending strengths listed in claims 8 and 9, based on the composition of Example 6 of Blomker.  

The Examiner invites applicant to provide that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67.
If it is shown that such a claimed relationship between composition and physical properties does not exist, at the very least, one of ordinary skill in the art would expect such bending strength values to reveal a relationship in a range close to that claimed (as the same materials and same claimed amounts are used), in such a manner that any differences would be close and obvious. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										12/04/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759